,
          Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT                             ......!lif~L
                           EASTERN DISTRICT OF ARKANSAS                                  FEB 1 4 2020
                                 CENTRAL DIVISION
                                                                                 JAMES W. &MRMACK, CLERK
                                                                                 By: _ _"'P.-~b'---~~-
    TYLER WOLFE and STEVE NICHOLAS,                                                    PLA     FS       DEPCt.UK
    Each Individually and on Behalf of All
    Others Similarly Situated                                  This case assigned to District Judge   RuAo-\·~k'I
                                                               and to Magistrate Judge ....JRL..a.411~...
                                                                                                       ,------

    vs.                                  No. 4:20-cv-15~ -           J...l'R
    AFFORDABLE ROOTER SERVICE, LLC,                                                   DEFENDANTS
    and BRENT BOGAN


                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


            COME NOW Plaintiffs Tyler Wolfe and Steve Nicholas (collectively

    "Plaintiffs"), each individually and on behalf of all others similarly, by and through

    their attorneys Lydia H. Hamlet and Josh Sanford of the Sanford Law Firm,

    PLLC, and for their Original Complaint-Collective Action against Defendants

    Affordable Rooter Service, LLC, and Brent Bogan (collectively "Defendant" or

    "Defendants"), they do hereby state and allege as follows:

                           I.       PRELIMINARY STATEMENTS

            1.    This is a collective action brought by Plaintiffs, each individually and

    on behalf of all similarly situated employees who were employed by Defendants

    at any time within a three-year period preceding the filing of this Complaint

            2.    Plaintiffs, each individually and on behalf of all others similarly

    situated, bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201,

    et seq. ("FLSA"), for declaratory judgment, monetary damages, liquidated

    damages, prejudgment interest, and costs, including reasonable attorneys' fees

                                               Page 1 of10
                      Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-CV-_
                               Orlglnal Complalnt---Collectlve Action
,
        Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 2 of 12



    as a result of Defendants' failure to pay Plaintiffs and all others similarly situated

    overtime compensation for all hours that Plaintiffs and all others similarly situated

    worked in excess of forty (40) per workweek.

                            II.      JURISDICTION AND VENUE

            3.    The United States District Court for the Eastern District of Arkansas

    has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

    1331 because this suit raises federal questions under the FLSA.

            4.    Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

    and (c)(2), because the State of Arkansas has personal jurisdiction over

    Defendants, and Defendants therefore "reside" in Arkansas.

            5.    The acts complained of herein were committed and had their

    principal effect against Plaintiffs within the Central Division of the Eastern District

    of Arkansas, and venue is proper within this District pursuant to 28 U.S.C. §

    1391.

                                      Ill.     THE PARTIES

            6.    Plaintiffs repeat and re-allege all previous paragraphs of this

    Complaint as though fully incorporated in this section.

            7.    Plaintiff Wolfe is a citizen of the United States and a resident and

    domiciliary of the State of Arkansas.

            8.    Plaintiff Nicholas is a citizen of the United States and a resident and

    domiciliary of the State of Arkansas.

            9.    At all times relevant to the allegations in this Complaint, Plaintiffs

    were piece-rate paid employees at Defendants' plumbing business in Arkansas.

                                               Page 2 of 10
                      Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
    Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 3 of 12



        10.   At all times material herein, Plaintiffs and those similarly situated

have been entitled to the rights, protections and benefits provided under the

FLSA.

        11.   Defendants are "employers" within the meanings set forth in the

FLSA, and were, at all times relevant to the allegations in this Complaint,

Plaintiffs' employers.

        12.   Defendant Affordable Rooter Service, LLC ("Affordable Rooter"), is

a domestic limited liability company with its principal place of business in Bryant,

Arkansas.

        13.   Affordable Rooter has employees that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for interstate

commerce.

        14.   Affordable Rooter's registered agent for service of process is Brent

Bogan, at 2803 Arbors Circle, Bryant, Arkansas 72022.

        15.   Defendant Brent Bogan ("Bogan") is the owner, principal, director,

and/or officer of Affordable Rooter.

        16.   Bogan manages and controls the day-to-day operations of

Affordable Rooter and dictates the employment policies of Affordable Rooter,

including but not limited to the decision to not pay Plaintiffs an extra premium for

hours worked in excess of forty per week.

                         IV.      FACTUAL ALLEGATIONS

        17.   Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

                                           Page 3of10
                  Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
     Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 4 of 12



       18.     Plaintiff Wolfe ("Wolfe") is a citizen of the United States and a

resident and domiciliary of Pulaski County.

       19.     Wolfe worked for Defendants as a Drain Technician from 2016 until

June of 2017, and from October of 2018 to December of 2019.

       20.     Plaintiff Nicholas ("Nicholas") is a citizen of the United States and a

resident and domiciliary of Saline County.

       21.     Nicholas worked for Defendants as a Drain Technician from

September of 2017 to September of 2018.

       22.     Defendant operates a drain cleaning business and employs Drain

Technicians such as Plaintiffs to go on service calls to Defendant's customers on

Defendant's behalf.

       23.     At all relevant times herein, Defendant directly hired Drain

Technicians to work on its behalf, paid them wages and benefits, controlled their

work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

       24.     Defendant paid Drain Technicians on a piece-rate basis for each

service call they completed.

       25.     Defendant paid Drain Technicians around 37% 1 of the cost of each

service call. For example, if the customer paid $100.00, the Drain Technician

would receive $37.00 for that service call, regardless of how long it took to

complete the service.

       26.     Each service call took between 30 and 120 minutes to complete.

                 Although Drain Technicians may have received different rates than other Drain
Technicians employed by Defendant, all were paid on a piece-rate basis based on a percentage
of the cost of each service call.
                                             Page4of10
                    Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
    Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 5 of 12



       27.     Plaintiffs and similarly situated Drain Technicians were frequently

required to complete around fourteen service calls per day.

       28.     Additionally, Plaintiffs were required to go to hardware stores such

as Lowe's or Home Depot to buy supplies with the company credit card such as

wax rings and bolts.

       29.     Plaintiffs and similarly situated Drain Technicians frequently worked

around seventy hours per week.

       30.     Defendant did not pay Plaintiffs or similarly situated Drain

Technicians an overtime premium for hours worked over forty per week.

       31.     Plaintiffs and similarly situated Drain Technicians never crossed

state lines in the course of their employment.

       32.     Plaintiffs and similarly situated Drain Technicians did not have

authority to hire or fire employees.

       33.     Plaintiffs and similarly situated Drain Technicians did not have the

opportunity to negotiate their wages.

       34.     Plaintiffs and similarly situated Drain Technicians could not refuse

assignments.

       35.     Defendants did not pay Plaintiff or similarly situated employees any

overtime premium for hours worked in excess of forty per week.

       36.     At all relevant times herein, Defendants have deprived Plaintiffs and

similarly situated employees of regular wages and overtime compensation for all

of the hours worked over forty (40) per week.




                                            Page 5of10
                   Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 6 of 12



       37.    Defendants knew or showed reckless disregard for whether their

actions violated the FLSA.

               V.       REPRESENTATIVE ACTION ALLEGATIONS

       38.    Plaintiffs bring their claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendants as

similarly situated hourly employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

       A.     Overtime premiums for all hours worked for Defendants in excess

of forty (40) hours in any week;

       B.     Liquidated damages; and

       C.     Attorney's fees.

       39.     In conformity with the requirements of FLSA Section 16(b), each

Plaintiff has filed or will soon file a written Consent to Join this lawsuit.

       40.    The relevant time period dates back three years from the date on

which Plaintiffs' Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       41.     Plaintiffs propose the following class under the FLSA:

                    All Drain Technicians in the past three years.

       42.    The proposed FLSA collective members are similarly situated in

that they share these traits:

       A.     They were paid on a piece-rate basis;

                                             Page 6of10
                    Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
    Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 7 of 12



       B.     They were not paid an overtime premium for all hours worked in

excess of forty (40) per week;

       C.     They regularly worked more than forty (40) hours per week; and

       D.     They had the same or similar job duties.

       43.    Plaintiffs are unable to state the exact number of the class but

believe that the class exceeds five (5) persons.

       44.    Defendants can readily identify the members of the Section 16(b)

class, which encompasses all piece rate employees who worked as Drain

Technicians within the relevant time period.

       45.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendants, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiffs' FLSA claim.

                        VI.    FIRST CAUSE OF ACTION
                  (Individual Claims for Violation of the FLSA)

       46.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       47.    Plaintiffs assert these claims for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       48.    At all relevant times, Defendants have been Plaintiffs' "employer"

within the meaning of the FLSA, 29 U.S.C. § 203.


                                           Page 7 of 10
                  Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
    Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 8 of 12



       49.     At all relevant times, Defendant has been an enterprise engaged in

commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       50.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay time and a half of regular wages for all hours worked

over forty (40) hours in a week, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

regulations.

       51.     Defendants classified Plaintiffs as nonexempt from the overtime

requirements of the FLSA.

       52.     Despite the entitlement of Plaintiffs to overtime payments under the

FLSA, Defendants failed to pay Plaintiffs an overtime rate of one and one-half

times their regular rate of pay for all hours worked over forty (40) in each one-

week period.

       53.     Defendants' failure to pay Plaintiffs all overtime wages was willful.

       54.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiffs for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                      VII.   SECOND CAUSE OF ACTION
               (Collective Action Claim for Violation of the FLSA)

       55.     Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.


                                            Page 8 of10
                   Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 9 of 12



       56.      Plaintiffs, each individually and on behalf of all others similarly

situated, assert this claim for damages and declaratory relief pursuant to the

FLSA, 29 U.S.C. § 201, et seq.

       57.      At all relevant times, Defendants have been an "employer" of

Plaintiffs and all those similarly situated within the meaning of the FLSA, 29

U.S.C. § 203.

       58.      Defendants classified Plaintiffs and all others similarly situated as

nonexempt from the overtime requirements of the FLSA.

       59.      Despite the entitlement of Plaintiffs and those similarly situated to

overtime payments under the FLSA, Defendants failed to pay Plaintiffs and those

similarly situated an overtime rate of one and one-half times their regular rates of

pay for all hours worked over forty (40) in each one-week period.

       60.      Defendants willfully failed to pay overtime wages to Plaintiffs and to

others similarly situated.

       61.      By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiffs and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                              VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Tyler Wolfe and Steve

Nicholas, each individually and on behalf all others similarly situated and

members of the proposed Section 216 collective, respectfully pray as follows:




                                             Page 9 of 10
                    Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
.   '      Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 10 of 12



               A.     That each Defendant be summoned to appear and answer this

        Complaint;

               B.     For orders regarding certification of and notice to the proposed

        collective members;

               C.     For an order of this Honorable Court entering judgment in Plaintiffs'

        favor against Defendants for actual economic damages in an amount to be

        determined at trial;

               D.     For liquidated damages as provided for under the FLSA;

               E.     For attorneys' fees, costs, and pre-judgment interest; and

               F.     For such other relief as this Court deems just and proper.

                                                        Respectfully submitted,

                                                        TYLER WOLFE and STEVE NICHOLAS,
                                                        Individually and on Behalf of All
                                                        Others Similarly Situated, PLAINTIFFS

                                                        SANFORD LAW FIRM, PLLC
                                                        ONE FINANCIAL CENTER
                                                        650 S. SHACKLEFORD, SUITE 411
                                                        LITTLE ROCK, ARKANSAS 72211
                                                        TELE ONE: (501) 221-0088
                                                        FA I IL . 888) 787-2040



                                                        Ly ·       mlet
                                                        Ark. Bar No. 2011082
                                                        lydia@sanfordlawfirm.com



                                                        Jos~
                                                        Ark. Bar No. 2001037
                                                        josh@sanfordlawfirm.com



                                                  Page 10 of 10
                          Tyler Wolfe, et al. v. Affordable Rooter Service, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint-Collective Action
I   •
               Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 11 of 12



                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION


        TYLER WOLFE and STEVE NICHOLAS,                                             PLAINTIFFS
        Each Individually and on Behalf of All
        Others Similarly Situated


        vs.                               No. 4:20-cv-- - -


        AFFORDABLE ROOTER SERVICE, LLC,                                            DEFENDANTS
        and BRENT BOGAN


                              CONSENT TO JOIN COLLECTIVE ACTION


                I was employed as a piece-rate paid worker for Affordable Rooter Service, LLC,
        and Brent Bogan within the past three (3) years. I understand this lawsuit is being brought
        under the Fair Labor Standards Act for unpaid wages. I consent to becoming a party-
        plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound
        by any settlement of this action or adjudication by the Court.




                                                        TYLER WOLFE
                                                         February 14, 2020




        Josh Sanford, Esq.
        SANFORD LAW FIRM, PLLC
        One Financial Center
        650 South Shackleford Road, Suite 411
        Little Rock, Arkansas 72211
        Telephone: (501) 221-0088
        Facsimile: (888) 787-2040
        josh@sanfordlawfirm.com
•   l   t   •
                       Case 4:20-cv-00156-LPR Document 1 Filed 02/14/20 Page 12 of 12



                                     IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF ARKANSAS
                                               CENTRAL DIVISION


                TYLER WOLFE and STEVE NICHOLAS,                                              PLAINTIFFS
                Each Individually and on Behalf of All
                Others Similarly Situated


                vs.                               No. 4:20-cv-- - -


                AFFORDABLE ROOTER SERVICE, LLC,                                           DEFENDANTS
                and BRENT BOGAN


                                      CONSENT TO JOIN COLLECTIVE ACTION


                        I was employed as a piece-rate paid worker for Affordable Rooter Service, LLC,
                and Brent Bogan within the past three (3) years. I understand this lawsuit is being brought
                under the Fair Labor Standards Act for unpaid wages. I consent to becoming a party-
                plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound
                by any settlement of this action or adjudication by the Court.




                                                                STEVE NICHOLAS
                                                                February 14, 2020




                Josh Sanford, Esq.
                SANFORD LAW FIRM, PLLC
                One Financial Center
                650 South Shackleford Road, Suite 411
                Little Rock, Arkansas 72211
                Telephone: (501) 221-0088
                Facsimile: (888) 787-2040
                josh@sanfordlawfirm.com
